internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc tege eoeg teb-plr-110746-01 date date number release date index number legend issuer state city parking authority prior bonds refunding bonds date dear this is in response to your request for a ruling that sec_149 of the internal_revenue_code does not preclude the exclusion_from_gross_income under sec_103 of interest on bonds issued to advance refund taxable private_activity_bonds facts and representations the issuer is a joint powers authority created under state law by the city and the parking authority and is authorized to issue debt on behalf of the city on date the issuer issued the prior bonds to provide a portion of the cost of construction of a multi- level parking structure the project the prior bonds were issued as taxable bonds and would be private_activity_bonds under sec_141 the issuer proposes to issue the refunding bonds a portion of which is intended to advance refund the prior bonds the principal purpose for the advance refunding is to reduce the payments the city is required to make to support debt service on the bonds the issuer proposes to issue the refunding bonds at this time to take advantage of lower interest rates under state law the issuer could issue new money tax-exempt_bonds for the project the issuer represents that because of events occurring after the issuance of the prior bonds payments that resulted in the prior plr-110746-01 bonds meeting the private_security_or_payment_test in sec_141 will no longer be received the issuer expects that disregarding the private payments and security on the prior bonds and looking only at the private payments and security on the refunding bonds the refunding bonds will not meet the private payment or security test and accordingly the refunding bonds will not be private_activity_bonds under sec_141 law and analysis sec_103 provides generally that gross_income does not include interest on any state_or_local_bond sec_103 provides in part that sec_103 shall not apply to any private_activity_bond which is not a qualified_bond within the meaning of sec_141 or to any bond unless such bond meets the applicable_requirements of sec_149 sec_141 defines private_activity_bond to include any bond issued as part of an issue that meets the private_business_use_test of sec_141 and the private_security_or_payment_test of sec_141 an issue meets the private_business_use_test of sec_141 if more than percent of the proceeds of the issue are to be used for any private_business_use an issue meets the private_security_or_payment_test of sec_141 if the payment of the principal of or the interest on more than percent of the proceeds of such issue is under the terms of such issue or any underlying arrangement directly or indirectly a secured_by any interest in property used or to be used for a private_business_use or in payments in respect of such property or b to be derived from payments whether or not to the issuer in respect of property or borrowed money used or to be used for a private_business_use sec_149 provides that nothing in sec_103 or in any other provision of law shall be construed to provide an exemption from federal_income_tax for interest on any bond issued as part of an issue described in sec_149 or an issue is described in sec_149 if any bond issued as part of such issue is issued to advance refund a private_activity_bond other than a qualified_501_c_3_bond the rule does not consider whether the refunding_bond is a governmental bond or a private_activity_bond accordingly the fact that the issuer expects that the refunding bonds may be governmental bonds does not prevent the application of sec_149 in the instant case however the prior bonds are taxable bonds the only authority that discusses refunding taxable bonds with tax-exempt_bonds is found in sec_1_149_d_-1 of the income_tax regulations that section provides that for advance refundings of governmental bonds an advance refunding of a taxable issue is generally not taken into account under sec_149 no parallel provision exists for advance refundings of private_activity_bonds thus we consider whether permitting an advance refunding of a taxable prior bond under the facts of this case is inconsistent with the purposes of sec_149 the primary concern with an advance refunding is that it results in two issues of tax-exempt_bonds being outstanding for a single facility the senate report to the act states that a dvance refunding results in multiple issues of bonds plr-110746-01 outstanding simultaneously and thereby results in multiple indirect federal subsidies attributable to tax-exempt_financing for a single activity s rep no pincite vol c b similarly the house report states that a dvance refunding is inefficient in that it often results in many times the original volume of a single bond issue being outstanding simultaneously given the committee's desire to control the volume of tax-exempt obligations and to eliminate economic inefficiencies the bill extends the present-law prohibition on advance refunding h_r rep no pincite vol c b the current facts do not present this concern when the prior bonds are advance refunded there will be only one set of tax- exempt bonds outstanding conclusion accordingly we conclude that sec_149 does not preclude the exclusion_from_gross_income under sec_103 of interest on the refunding bonds the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for a ruling it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter we express no opinion about whether the refunding bonds will meet the requirements of sec_103 and sec_141 through other than sec_149 including whether any management contracts cause the tests of sec_141 to be met this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely assistant chief_counsel exempt_organization employment_tax government by rebecca l harrigal branch chief tax exempt bond branch
